      Case 4:18-cr-02719-RCC-BGM Document 214 Filed 03/16/21 Page 1 of 7




 1   RENE L. VALLADARES
     Federal Public Defender
 2   BRAD D. LEVENSON
 3   Assistant Federal Public Defender
     California State Bar No. 166073
 4   Brad_Levenson@fd.org
     411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
 6   (702) 388-6577/Phone
     (702) 388-6261/Fax
 7
     CHRISTOPHER P. FREY
 8   Assistant Federal Public Defender
 9   Nevada State Bar No. 10589
     Chris_Frey@fd.org
10   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
11   (775) 321-8451/Phone
12
     THERESA M. DUNCAN
13   Duncan Earnest LLC
     New Mexico State Bar No. 12444
14   teri@duncanearnest.com
15   P.O. Box 2769
     Santa Fe, NM 87504
16   (505) 842-5196/Phone
     (505) 750-9780/Fax
17
18   Attorneys for RYAN PHILLIP SCHLESINGER

19
                                UNITED STATES DISTRICT COURT
20
                                    DISTRICT OF ARIZONA
21
22
     UNITED STATES OF AMERICA,                     Case No. 4:18-cr-02719-RCC-BGM-1
23
                   Plaintiff,
24                                                 NOTICE AND [PROPOSED]
25          v.                                     STIPULATED SCHEDULING
                                                   ORDER
26   RYAN PHILLIP SCHLESINGER,

                   Defendant.
      Case 4:18-cr-02719-RCC-BGM Document 214 Filed 03/16/21 Page 2 of 7




 1         Defendant Ryan P. Schlesinger, through undersigned counsel, notifies the
 2
     Court that the parties have reached agreement on the attached scheduling order and
 3
     respectfully asks the Court to adopt it. The parties have not reached agreement on
 4
 5   deadlines related to Fed. R. Crim. P. 12.2 proceedings and will be prepared to argue
 6
     their positions at the upcoming hearing scheduled for March 23, 2021. 1
 7
                                                 Respectfully submitted,
 8
 9         DATED March 16, 2021.

10                                                RENE L. VALLADARES
                                                  Federal Public Defender
11
                                             By: /s/ Brad D. Levenson
12                                               BRAD D. LEVENSON
13
                                             By: /s/ Christopher P. Frey
14                                               CHRISTOPHER P. FREY
15
                                             By: /s/ Theresa M. Duncan
16                                               THERESA M. DUNCAN
17
                                                   Attorneys for Ryan P. Schlesinger
18
     Copy of the foregoing served electronically to:
19
     Erica L. Seger and Sarah Bullard Houston
20   this 16th day of March, 2021.
21
22
23
24
25
26
           1
             The Court’s notice for the March 23 hearing includes argument on the
     United States’ Motion to Compel Disclosure Pursuant to Fed. R. Crim. Pro. 12.2
     [Dkt. 196], which addresses deadlines related to 12.2 proceedings.
          Case 4:18-cr-02719-RCC-BGM Document 214 Filed 03/16/21 Page 3 of 7




 1                           STIPULATED SCHEDULING ORDER 1
 2
              THIS MATTER comes before the Court upon the Parties’ stipulated proposed
 3
     scheduling order. Having received the parties’ proposed scheduling order, and finding
 4
 5   the proposed schedule to be reasonably tailored to the facts and circumstances of this
 6
     particular case, the Court imposes the following deadlines: 2
 7
     April 2, 2021:         Government to confirm production of all Rule 16/Brady
 8                          discovery in its possession, including forensic reports. 3
 9
     April 16, 2021:        Defense to file discovery-related motions (including motions for
10                          Brady and Rule 16 discovery, Jury Selection and Service Act
11                          data, informative outline for the alleged aggravating factors, and
                            Rule 12(b)(4) and Rule404(b) notices).
12
13                          Defense to provide reciprocal discovery pursuant to Fed. R. Crim.
                            P. 16(b)(1). 4
14
     April 26, 2021:        Government to file request for alibi disclosure;
15
16                          Motions alleging defects in indictment or institution of
                            proceedings (Rule 12(b)(3)(A) and (B)); and
17
18
19
20
21
     1
       The parties have agreed to all dates in this proposed order. The parties could not
     reach agreement regarding Rule 12.2 deadlines and will be prepared to argue that issue
22   at the hearing scheduled for March 23, 2021.
23   2
      This scheduling order will be amended if the Attorney General deauthorizes the
     death penalty in this case.
24
     3
         This deadline is subject to the United States’ continuing discovery obligations.
25
26
     4
         This deadline is subject to the defense’s continuing discovery obligations.
                                                   1
       Case 4:18-cr-02719-RCC-BGM Document 214 Filed 03/16/21 Page 4 of 7




 1                     Facial challenges relating to capital punishment, including
                       challenges to the Federal Death Penalty Act, and the death penalty
 2
                       per se.
 3
                       Motions attacking sufficiency of Notice of Intent to Seek the
 4
                       Death Penalty and/or facial challenges to validity of aggravating
 5                     factors
 6   May 10, 2021:     Responses to defense discovery motions.
 7
     May 24, 2021:     Replies re: defense discovery motions.
 8
 9   May 26, 2021:     Responses to motions filed April 26, 2021.

10   June 9, 2021:     Replies to motions filed April 26, 2021.
11
     June 28, 2021:    Government’s Trial Phase Expert Disclosures Pursuant to Fed. R.
12                     Crim. P. 16(a)(1)(G).
13
     July 12, 2021:    Pretrial motions due, including:
14
                          •   Bill of Particulars
15
                          •   Venue
16
                          •   Selective Prosecution
17                        •   Challenges to Grand Jury
18                        •   Motions to Suppress

19   Aug. 11, 2021:    Responses to Pretrial Motions filed July 12, 2021.
20
     Aug. 25, 2021:    Replies re Pretrial Motions filed July 12, 2021.
21
22   Sept. 26, 2021:   Defendant’s Trial Phase Expert Disclosures Pursuant to Fed. R.
                       Crim. P. 16(b)(1)(C).
23
24
25
26                                           2
       Case 4:18-cr-02719-RCC-BGM Document 214 Filed 03/16/21 Page 5 of 7




 1   Mar. 21, 2022:   1) Daubert Motions.
 2
                      2) Government notice of intent to offer evidence under. Fed. R.
 3                    Evid. 404(b), 609, and 807.
 4
                      3) Motions challenging aggravating factors as applied
 5
     Apr. 20, 2022:   1) Responses to Daubert Motions.
 6
 7                    2) Objections pursuant to Fed. R. Evid. 404(b), 609, 807.
 8                    3) Responses to motions challenging aggravating factors as
 9                    applied

10   May 4, 2022:     1) Replies re: Daubert Motions.
11
                      2) Replies re: Fed. R. Evid. 404(b), 609, and 807.
12
13                    3) Replies to motions challenging aggravating factors as applied

14   May 16, 2022:    1) Written proposals for jury-selection procedures and schedule
15
                      2) Proposed special questionnaires
16
     June 13, 2022:   1) Objections to proposed jury-selection procedures and schedule
17
18                    2) Objections to proposed special questionnaires
19   July 5, 2022:    Court/Jury Division will mail special questionnaires to all
20                    remaining potential jurors. Jurors will be asked to return special
                      questionnaires no later than July 26, 2022.
21
22   Aug. 1, 2022:    Court will make completed jury questionnaires available to
                      parties on a rolling basis beginning this date.
23
24   Sept. 6, 2022:   Parties to file lists of stipulated and non-stipulated strikes for
                      cause. Parties shall file brief argument in support of non-
25                    stipulated strikes for cause.
26                                            3
       Case 4:18-cr-02719-RCC-BGM Document 214 Filed 03/16/21 Page 6 of 7




 1   Sept. 12, 2022:     Simultaneous briefing re the timing of disclosure of proposed
                         mitigating factors and proposed penalty phase witnesses; timing
 2
                         of disclosure of government and defense penalty phase exhibit
 3                       and witness lists
 4
                         Parties to file proposed voir dire
 5
     Sept. 19, 2022:     Evidentiary motions/Motions in limine 5
 6
 7   Sept. 26, 2022:     Objections to proposed voir dire
 8   Oct. 12, 2022:      Simultaneous responses re the timing of disclosure of proposed
 9                       mitigating factors and proposed penalty phase witnesses; timing
                         of disclosure of government and defense penalty phase exhibit
10                       and witness lists
11
     Oct. 19, 2022:      Responses to evidentiary motions/motions in limine
12
13   Nov. 2, 2022:       Replies to evidentiary motions/motions in limine

14   Nov. 7, 2022:       Commence voir dire
15
     Nov. 14, 2022:      Government Jencks deadline. 6
16
                         Parties to file trial phase witness and exhibit lists
17
18   Nov. 21, 2022:      Proposed jury instructions due (trial phase only).
19   Nov. 28, 2022:      Objections to trial phase witness and exhibit lists
20
     Dec. 5, 2022:       Objections to proposed trial phase jury instructions due
21
22
23
24
           5
              Either side may file evidentiary motions/motions in limine after the deadline
     with good cause shown.
25          6
              If the trial is continued this deadline will be automatically be moved to 60
     days prior to the continued trial date.
26                                               4
       Case 4:18-cr-02719-RCC-BGM Document 214 Filed 03/16/21 Page 7 of 7




 1   January 17, 2023: Trial Begins
 2
           Penalty phase:
 3
           5 days after guilty verdict (if any): Proposed penalty phase instructions due
 4
 5
 6
 7                                                   _______________________________
                                                     United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                             5
